Citation Nr: 1103263	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2009.  This matter was originally 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA audiological examination was conducted in May 2005, and the 
examiner opined that the Veteran's left ear hearing loss was 
related to service, but stated that the right ear hearing loss 
was present prior to service.  Hearing loss in the right ear was 
documented at service entrance; however, there is some indication 
that the Veteran's right ear hearing acuity increased in severity 
during his time in service.  

In May 2009, the Board remanded the case so that the Veteran 
could be afforded another VA examination and noted that an 
opinion was required as to whether the Veteran's pre-existing 
right ear hearing disability underwent a permanent increase in 
severity during military service.  However, the Veteran has been 
unavailable to report for a VA examination; and VA has been 
informed that the Veteran is out of the country.  Thus, the Board 
requests that an opinion, without a VA examination, be obtained 
regarding any increase in severity of the Veteran's right ear 
hearing loss during service. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be returned to and 
reviewed by the VA examiner who conducted 
the May 2005 VA ENT/ear disease examination 
(or, if unavailable, to another appropriate 
VA reviewer) to provide an addendum 
opinion.  The addendum report should 
reflect that a review of the claims file 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  The 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
that the Veteran's right ear hearing loss 
was aggravated, i.e., underwent a permanent 
increase in severity, during his active 
duty service.

Please note that temporary or intermittent 
flare-ups during service of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, as contrasted to 
symptoms, is worsened.  In addition, a 
condition that worsened during service and 
then improved due to in-service treatment 
to the point that it was no more disabling 
than it was at induction is analogous to a 
condition that has flared up temporarily.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


